     Case 2:15-cr-00174-KJD-BNW Document 384
                                         383 Filed 08/17/21
                                                   08/13/21 Page 1 of 1



     MATTHEW LAY, ESQ.
 1   Nevada Bar No. 12249
 2   NGUYEN & LAY
     400 South Fourth Street, Suite 650
 3   Las Vegas, Nevada 89101
     Telephone: (702) 383-3200
 4   Facsimile: (702) 675-8174
     E-mail: dml@lasvegasdefender.com
 5
 6                               UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                 )     2:15-cr-00174-KJD-BNW
 9                                             )
                         Plaintiff,            )
10                                             )     MOTION TO BE REMOVED FROM
           vs.                                 )     CM/ECF ELECTRONIC NOTICE LIST
11                                             )
12   MICHAEL GUARIGLIA,                        )
                                               )
13                       Defendant.            )
                                               )
14
           The undersigned hereby requests to be removed from the CM/ECF Electronic Notice List.
15
16         DATED this 13th day of August, 2021.

17                                                           /s/ Matthew Lay______________
                                                            MATTHEW LAY, ESQ.
18                                                          Nevada Bar No. 12249
19                                                          NGUYEN & LAY
                                                            400 S. Fourth Street, Suite 650
20                                                          Las Vegas, Nevada 89101
                                                            Telephone: (702) 383-3200
21                                                          Facsimile: (702) 675-8174
                                                            E-mail: dml@lasvegasdefender.com
22
23               Order
24     IT IS SO ORDERED

25     DATED: 1:27 pm, August 17, 2021

26
27
       BRENDA WEKSLER
28     UNITED STATES MAGISTRATE JUDGE
